Eberhardt, Judge.
Appellant was indicted on a charge of motor vehicle theft, and the appeal is from "the order of the court overruling the general and special demurrers of defendant on *126March 19, 1971, filed in the office of the clerk March 22, 1971.” Thus, he does not appeal from a final judgment and the order is not appealable absent a certificate from the trial judge in conformity with Ga. L. 1968, p. 1072, amending Code Ann. § 6-701. There is no certificate in the record. Goldberg v. Monroe, 224 Ga. 693 (164 SE2d 123).
Submitted June 4, 1971
Decided June 23, 1971.
Johnston & McCarter, Ralph E. Carlisle, for appellant.
Lewis R. Slaton, District Attorney, Joel M. Feldman, Creighton W. Sossomon, Charles S. Stewart, for appellee.
Had the appeal been from a judgment of conviction, error could have been enumerated on the overruling of the demurrers and the issue would have been before us without a certificate from the trial judge. But that was not the case here. Hence, the appeal must he

Dismissed.


Hall, P. J., and Whitman, J., concur.